Exhibit 10.4

 

EXECUTION VERSION

 

Second AMENDMENT TO

RESTRICTED STOCK AWARD AGREEMENT

 

This SECOND AMENDMENT TO RESTRICTED STOCK AWARD AGREEMENT, dated as of June 15,
2018 (this “Amendment”), is hereby entered into by and between PeerStream, Inc.
(f/k/a Snap Interactive, Inc.), a Delaware corporation (the “Company”), and
Clifford Lerner (the “Employee”). Terms used in this Amendment with initial
capital letters that are not otherwise defined herein shall have the meanings
ascribed to such terms in the Restricted Stock Award Agreement, by and between
the Company and the Employee, dated March 3, 2016, and as amended by that
certain First Amendment to Restricted Stock Award Agreement, dated October 7,
2016 (collectively, the “Restricted Stock Agreement”).

 

WHEREAS, the parties mutually desire and agree to amend the tax withholding
provisions of the Restricted Stock Agreement as provided herein; and

 

WHEREAS, Section 21 of the Restricted Stock Agreement provides that it may only
be changed or modified in a writing that is approved by the Employee and the
Company’s Board of Directors (the “Board”).

 

NOW, THEREFORE, pursuant to Section 21 of the Restricted Stock Agreement, in
consideration of the mutual promises, conditions, and covenants contained herein
and in the Restricted Stock Agreement, and other good and valuable
consideration, the adequacy of which is hereby acknowledged, the parties hereto
agree as follows:

 

1.  Section 2(b) of the Restricted Stock Agreement is amended by deleting said
section in its entirety and adding the following new Section 2(b):

 

(b) “Consulting Agreement” means that certain Consulting Agreement by and
between the Company and Employee, dated as of June 15, 2018.

 

2.  Section 3(b) of the Restricted Stock Agreement is amended by deleting said
section in its entirety and adding the following new Section 3(b):

 

(b) Notwithstanding the foregoing and subject to Sections 3(c) and (d) below,
if, following the Closing Date, the Employee incurs a Termination of Service by
the Company without Cause (as that term is defined in the Consulting Agreement),
then all of the Awarded Shares not previously vested shall thereupon immediately
become fully vested upon the date of such Termination of Service.

 



 

 

 

3.  Section 3(e) of the Restricted Stock Agreement is amended by deleting said
section in its entirety and adding the following new Section 3(e):

 

Notwithstanding the foregoing and in addition to the Company’s rights set forth
in Section 25, the Company shall have the right to require payment from the
Employee, within ninety (90) days following the date the Awarded Shares vest, to
cover any applicable taxes due upon the vesting of such Awarded Shares (the
“Withholding Obligation”), and the Employee’s receipt of Common Stock for such
vested Awarded Shares is specifically conditioned upon the Employee’s
satisfaction of the Withholding Obligation. Payment of the Withholding
Obligation may be made: (i) by the Employee directly to the Company; (ii) from a
broker in connection with a sale of either shares to be acquired upon vesting of
the Awarded Shares or other Common Stock of the Company owned by the Employee,
provided such Common Stock was not acquired from the Company within the prior
six (6) months; (iii) if the Board, in its sole discretion, so consents (which
approval must include the affirmative vote of Jason Katz, provided he is serving
as a member of the Board when such approval is sought), by the Company’s
withholding of a number of shares of Common Stock to be acquired upon the
vesting of the Awarded Shares, which shares so withheld have a fair market value
equal to the Withholding Obligation; (iv) by such other method(s) (if any) as
the Board, in its sole discretion, may consent (which approval must include the
affirmative vote of Jason Katz, provided he is serving as a member of the Board
when such approval is sought); or (v) by any combination of the above; provided,
however, that (A) for Awarded Shares that vest in accordance with Section
3(a)(i), if any, the Company shall withhold, in full or partial satisfaction of
the Withholding Obligation related to such vested Awarded Shares, the number of
shares of Common Stock that would otherwise be acquired upon vesting of such
Awarded Shares, having a fair market value equal to the lesser of (1) the
Withholding Obligation and (2) an amount equal to the difference between
$200,000 and the fair market value of shares of Common Stock withheld, if any,
to satisfy the tax withholding obligations under that certain Restricted Stock
Award Agreement, by and between the Company and the Employee, dated December 14,
2011 and as amended October 7, 2016 (the “2011 Award Agreement”), not to exceed
$200,000, with the remaining amount of the Withholding Obligation related to
such vested Awarded Shares, if any, to be satisfied by the Employee in
accordance with the terms of this Agreement; (B) for Awarded Shares that vest in
accordance with Section 3(a)(ii), if any, the Company shall withhold, in full or
partial satisfaction of the Withholding Obligation related to such vested
Awarded Shares, the number of shares of Common Stock that would otherwise be
acquired upon vesting of such Awarded Shares, having a fair market value equal
to the lesser of (1) the Withholding Obligation and (2) $100,000 (which such
$100,000 shall be reduced by the fair market value of the shares of Common Stock
withheld, if any, to satisfy the tax withholding obligations under the 2011
Award Agreement), with the remaining amount of the Withholding Obligation
related to such vested Awarded Shares, if any, to be satisfied by the Employee
in accordance with the terms of this Agreement; provided, however, that in any
event the total amount of the withholding liability incurred by the Company
pursuant to this Section 3(e)(B) and the 2011 Award Agreement shall not exceed
$100,000 in the aggregate; or (C) if the Awarded Shares become vested in
accordance with Section 3(b) on or prior to the 3rd anniversary of the Closing
Date, the Employee shall have the right to select, from among the options
discussed above in Section 3(e)(i) through Section 3(e)(v), the manner in which
payment of the Withholding Obligation is made, including, without limitation, by
the Company withholding shares of Common Stock as described in Section
3(e)(iii), regardless of the Board’s consent or lack thereof. The Employee shall
forfeit any Awarded Shares for which he has not satisfied the Withholding
Obligation in accordance with the terms of this Agreement.

 

4.  The Restricted Stock Agreement, except as modified by this Amendment, shall
remain in full force and effect.

 

[Remainder of Page Intentionally Left Blank;
Signature Page to Follow.]

 



 2 

 

 

IN WITNESS WHEREOF, the Board, to evidence its consent to this Amendment, has
caused this Amendment to be executed by a duly authorized officer of the
Company, and the Employee, to evidence his consent and approval of all of the
terms hereof, has duly executed this Amendment, as of the date first written
above.

 

  PeerStream, INC.:         By: /s/ Alexander H. Harrington   Name:  Alexander
Harrington   Title: Chief Executive Officer         THE EMPLOYEE:         /s/
Cliff Lerner   Signature

 

  Name: Clifford Lerner   Address:  450 West 42nd, Apt 31 M     New York, NY
10036

 

Signature Page to

Second Amendment to Restricted Stock Award Agreement

 

 

3



 

